EXHIBIT Exhibit MDU Resources Group, Inc. Sections 3.05, 3.06 and 4.01 of the Bylaws, as amended November 12, 2009 3.05Regular Meetings.Regular meetings of the Board of Directors may be held at the office of the Corporation in Bismarck, North Dakota, on the second Thursday following the first Monday of February, May, August and November of each year; provided, however, that if a legal holiday, then on the next preceding day that is not a legal holiday.Regular meetings of the Board of Directors may be held at other times and other places within or without the State of North Dakota on at least five days’ notice to each Director, either personally or by mail, telephone or another form of electronic transmission in compliance with the laws of Delaware. 3.06Special Meetings.Special meetings of the Board may be called by the
